Corrigan, J.,
concurring. I concur in this case also on the authority of this court’s reasoning in Salzer v. Maxwell (1962), 173 Ohio St. 573.
In Salser, the indictment for armed robbery was couched in almost the identical language used in the instant case, videlicet:
<£ ‘The grand jurors of the county in Hamilton, in the name of and by the authority of the state of Ohio, upon their oaths present that John E. Salzer on or about the eleventh day of December in the year nineteen hundred and fifty nine at the county of Hamilton and state of Ohio, aforesaid, unlawfully or by force or violence, or by putting in fear, and while armed with a dangerous weapon, to-wit, a sawed-off shotgun, did steal from Chester Schubert, certain U. S. currency of the amount and of the value of two *113thousand eight hundred fifty and 00/100 ($2,850) dollars the personal property of the said Chester Schubert contrary to the form of the statute * * *. ’ ’ ’
In our case, the indictment charged that defendant “while armed with a pistol by force or violence did steal from a Lawson’s Store cash of the value of one hundred thirty and 00/100ths dollars ($130) * *
The only notable difference between the indictments in the two cases is that the victim named in Salser is a natural person, Chester Schubert, while the entity victimized and named in the instant indictment is “a Lawson’s Store.” Neither indictment alleges that the property taken in the robberies was stolen “from the person of another” in the terminology of R. C. 2901.13.. Nor is such an allegation necessary to the validity of a robbery indictment. See, also, R. C. 2941.06, 2941.07 and 2941.08. As this court pointed out in Salser, “it has been determined that there is no set form of words necessary for an allegation of a taking from the person as long as such allegation may reasonably be inferred from the language used. 77 Corpus Juris Secundum, 476, Robbery, Section 39.”
It may reasonably be inferred here that the defendant-robber, Sylvester Oliver, knew that he was charged under the indictment with putting in fear, not an inanimate appurtenance of Lawson’s Store such as a cash register, counter or refrigerator, but more sensibly and realistically, an employee of Lawson’s Store presiding over such inanimate adjuncts, and this, while looking into the barrel of a dastard’s pistol, as borne out beyond a reasonable doubt by the record before us.
The indictment in this case constituted a valid indictment for armed robbery. Accordingly, for these reasons, the judgment of the Court of Appeals should be reversed and the judgment of the Court of Common Pleas should be affirmed.
O’Neill, C. J., Schneider, Herbert, Stern and Leach, JJ., concur in the foregoing concurring opinion.